— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Fuchs, J.), rendered March 13, 1985, revoking a sentence of probation previously imposed by the same court (Vetrano, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree.
Ordered that the amended judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is unavailing. The record reveals that he received competent and meaningful legal representation with respect to the violation of probation hearing and sentencing (see generally, People v Baldi, 54 NY2d 137). The defendant was found to have violated probation by his commission and conviction of petit larceny while on probation. The defendant did not deny the conviction but contends that his plea was prompted by his attorney’s representation that it would not result in a violation of probation. Such a claim would have to be raised before the court which accepted the defendant’s plea in the petit larceny case, not the court conducting the violation of probation proceedings.
The appearance of representatives of the Department of Probation as advocates at the violation proceedings was not improper (see, Matter of Darvin M. v Jacobs, 69 NY2d 957). Moreover, this case does not present any circumstances which would warrant a reduction in the defendant’s sentence. Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.